Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 13, 16-22, 24, 28, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (US 20190356423).

Regarding claims 1, 29, LEE et al. (US 20190356423) teaches a method for wireless communication at a user equipment (UE) (par. 122, “Superposition of ACK/NACK Signals for Multiple Users”) and the ACK/NACK are transmitted by the UEs, since they are transmitted on PUCCH as explained in par. 123), comprising: 
receiving one or more data messages from a wireless device, the one or more data messages being of a plurality of data messages transmitted from the wireless device to a plurality of UEs (par. 123, the “DL data” mentioned, if ACK/NACK signals are fed back on the PUCCH as explained in par. 123, it means that DL data were intended to all UEs feeding back the ACK/NACKs); 
selecting a sequence representing feedback associated with the one or more data messages (par. 130, the “non-orthogonal sequences”; par. 124, par. 136), the sequence being selected from a sequence pool (table 7, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “non-orthogonal sequence” as explained in par. 132, representing the sequence pool) that includes a first plurality of sequences representing acknowledgment feedback and a second plurality of sequences representing negative acknowledgment feedback (par. 132, 134, implicit indicating each sequence in the set of 4 non-orthogonal sequences as used to feed back ACK/NACK, it is clear that the sequence itself and a modified version of the same sequence-inversed or cyclically shifted for instance-are used to indicate ACK and NACK respectively, since ACK and NACK need to be differentiated; par. 124, 136), individual sequences of at least the second plurality of sequences being non-orthogonal to each other (par. 130, all sequence are “non-orthogonal sequences”; par. 124, 136); and 
transmitting the sequence to the wireless device via a shared set of time and frequency resources (par. 130: “UL control channel zone (e.g., xPUCCH zone)”…”shared based on non-orthogonal sequences”; par. 124, 130; par. 58, same time-frequency in the NOMA system), the shared set of time and frequency resources being shared for feedback messages from the plurality of UEs (par. 122: “Case in which Superposition of ACK/NACK Signals for Multiple Users is Allowed”).



Regarding claim 2, LEE teaches the method of claim 1, wherein selecting the sequence comprises: selecting the sequence from the sequence pool (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “non-orthogonal sequence” as explained in par. 127, 132, 137, representing the sequence pool), wherein individual sequences of the first plurality of sequences of the sequence pool are orthogonal with each other (table 8, par. 124, 127, 130, 136, orthogonal sequences), and wherein each sequence of the first plurality of sequences is orthogonal with each sequence of the second plurality of sequences (table 8, par. 124, 127, 130, 136, orthogonal sequences).

Regarding claim 3, LEE teaches the method of claim 1, wherein selecting the sequence comprises: selecting the sequence from the sequence pool (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “non-orthogonal sequence” as explained in par. 132, 137, representing the sequence pool), wherein individual sequences of the first plurality of sequences of the sequence pool are orthogonal with each other (table 7, 8, par. 124, 127, 130, 136, 137, orthogonal sequences), and wherein each sequence of the first plurality of sequences is non-orthogonal with each sequence of the second plurality of sequences (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal sequences).

Regarding claim 4, LEE teaches the method of claim 1, wherein selecting the sequence comprises: selecting the sequence from the sequence pool (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “non-orthogonal sequence” as explained in par. 132, 137, representing the sequence pool), wherein individual sequences of the first plurality of sequences of the sequence pool are non-orthogonal with each other (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal sequence), and wherein each sequence of the first plurality of sequences is orthogonal with each sequence of the second plurality of sequences (table 7, 8, par. 124, 127, 130, 136, 137, orthogonal sequences).

Regarding claim 5, LEE teaches the method of claim 1, wherein selecting the sequence comprises: selecting the sequence from the sequence pool (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “non-orthogonal sequence” as explained in par. 132, 137, representing the sequence pool), wherein individual sequences of the first plurality of sequences of the sequence pool are non-orthogonal with each other (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal sequences), and wherein each sequence of the first plurality of sequences is non-orthogonal with each sequence of the second plurality of sequences (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal sequences).

Regarding claim 6, LEE teaches the method of claim 1, wherein transmitting the sequence to the wireless device via the shared set of time and frequency resources comprises transmitting the sequence via a resource block of the shared set of time and frequency resources (par. 124, 130; par. 58, same time-frequency in the NOMA system), wherein a total number of resource blocks associated with the shared set of time and frequency resources is less than a total number of UEs of the plurality of UEs (par. 124, 130; par. 58, since the resource is shared set of time and frequency between the UEs would indicating less than the resource of time and frequency associated one by one with the UEs).

Regarding claim 7, LEE teaches the method of claim 1, further comprising: receiving, from the wireless device, an assignment of a first sequence of the first plurality of sequences and a second sequence of the second plurality of sequences  (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “sequence” as explained in par. 132, 137, representing the sequence pool), wherein the selected sequence comprises one of the first sequence or the second sequence (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “sequence” as explained in par. 132, 137, representing the sequence pool; selecting a sequence from the sequence pool).

Regarding claim 9, LEE teaches the method of claim 1, wherein the one or more data messages comprise a first data message and a second data message (fig. 11, par. 123, DL data), and wherein the sequence represents feedback for the first data message (fig. 11, par. 123, ACK/NACK for the DL data), the method further comprising: selecting an additional sequence representing feedback for the second data message (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal and orthogonal sequence; different sequence for another DL data), the additional sequence selected from the sequence pool (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal and orthogonal sequence); and transmitting the additional sequence to the wireless device via the shared set of time and frequency resources (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, transmitting the ACK/NACK with non-orthogonal and orthogonal sequence).

Regarding claim 13, LEE teaches the method of claim 1, wherein the wireless device comprises a base station (par. 132, BS), and the sequence is transmitted via an uplink shared channel (par. 130, xPUCCH).

Regarding claims 16, 30, LEE et al. (US 20190356423) teaches a method for wireless communication at a wireless device (par. 122, “Superposition of ACK/NACK Signals for Multiple Users”) and the ACK/NACK are transmitted by the UEs, since they are transmitted on PUCCH as explained in par. 123), comprising: transmitting a plurality of data messages to a plurality of user equipments (UEs) (par. 123, the “DL data” mentioned, if ACK/NACK signals are fed back on the PUCCH as explained in par. 123, it means that DL data were intended to all UEs feeding back the ACK/NACKs), the plurality of data messages comprising one or more data messages for each UE of the plurality of UEs (par. 123, the “DL data” mentioned, if ACK/NACK signals are fed back on the PUCCH as explained in par. 123, it means that DL data were intended to all UEs feeding back the ACK/NACKs); monitoring a shared set of time and frequency resources (par. 130: “UL control channel zone (e.g., xPUCCH zone)”…”shared based on non-orthogonal sequences”) for one or more sequences representing feedback associated with the plurality of data messages (par. 130, the “non-orthogonal sequences”; par. 124, par. 136), the one or more sequences being of a sequence pool (table 7, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “non-orthogonal sequence” as explained in par. 132, representing the sequence pool) that includes a first plurality of sequences representing acknowledgement feedback and a second plurality of sequences representing negative acknowledgment feedback (par. 132, 134, implicit indicating each sequence in the set of 4 non-orthogonal sequences as used to feed back ACK/NACK, it is clear that the sequence itself and a modified version of the same sequence-inversed or cyclically shifted for instance-are used to indicate ACK and NACK respectively, since ACK and NACK need to be differentiated; par. 124, 136), individual sequences of at least the second plurality of sequences being non-orthogonal to each other (par. 130, all sequence are “non-orthogonal sequences”; par. 124, 136); and receiving the one or more sequences based at least in part on the monitoring (par. 130: “UL control channel zone (e.g., xPUCCH zone)”…”shared based on non-orthogonal sequences”).

Regarding claim 17, LEE teaches the method of claim 16, wherein monitoring the shared set of time and frequency resources comprises: monitoring the shared set of time and frequency resources for the one or more sequences (par. 124, 130; par. 58, same time-frequency in the NOMA system), wherein individual sequences of the first plurality of sequences of the sequence pool are orthogonal with each other (table 8, par. 124, 127, 130, 136, orthogonal sequences), and wherein each sequence of the first plurality of sequences is orthogonal with each sequence of the second plurality of sequences (table 8, par. 124, 127, 130, 136, orthogonal sequences).

Regarding claim 18, LEE teaches the method of claim 16, wherein monitoring the shared set of time and frequency resources comprises: monitoring the shared set of time and frequency resources for the one or more sequences (par. 124, 130; par. 58, same time-frequency in the NOMA system), wherein individual sequences of the first plurality of sequences of the sequence pool are orthogonal with each other (table 7, 8, par. 124, 127, 130, 136, 137, orthogonal sequences), and wherein each sequence of the first plurality of sequences is non-orthogonal with each sequence of the second plurality of sequences (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal sequences).

Regarding claim 19, LEE teaches the method of claim 16, wherein monitoring the shared set of time and frequency resources comprises: monitoring the shared set of time and frequency resources for the one or more sequences (par. 124, 130; par. 58, same time-frequency in the NOMA system), wherein individual sequences of the first plurality of sequences of the sequence pool are non-orthogonal with each other (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal sequence), and wherein each sequence of the first plurality of sequences is orthogonal with each sequence of the second plurality of sequences (table 7, 8, par. 124, 127, 130, 136, 137, orthogonal sequences).

Regarding claim 20, LEE teaches the method of claim 16, wherein monitoring the shared set of time and frequency resources comprises: monitoring the shared set of time and frequency resources for the one or more sequences (par. 124, 130; par. 58, same time-frequency in the NOMA system), wherein individual sequences of the first plurality of sequences of the sequence pool are non-orthogonal with each other (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal sequences), and wherein each sequence of the first plurality of sequences is non-orthogonal with each sequence of the second plurality of sequences (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal sequences).

Regarding claim 21, LEE teaches the method of claim 16, wherein receiving the one or more sequences comprises: receiving at least one sequence of the one or more sequences via a resource block of the shared set of time and frequency resources (par. 124, 130; par. 58, same time-frequency in the NOMA system), wherein a total number of resource blocks associated with the shared set of time and frequency resources is less than a total number of UEs of the plurality of UEs (par. 124, 130; par. 58, since the resource is shared set of time and frequency between the UEs would indicating less than the resource of time and frequency associated one by one with the UEs).

Regarding claim 22, LEE teaches the method of claim 16, further comprising: transmitting, to each UE of the plurality of UEs, an assignment of a respective first sequence of the first plurality of sequences and a respective second sequence of the second plurality of sequences (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “sequence” as explained in par. 132, 137, representing the sequence pool), wherein the one or more sequences comprises one of the respective first sequence and the respective second sequence for each UE of the plurality of UEs (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “sequence” as explained in par. 132, 137, representing the sequence pool; selecting a sequence from the sequence pool).

Regarding claim 24, LEE teaches the method of claim 16, wherein the one or more data messages for a UE of the plurality of UEs comprise a first data message and a second data message (fig. 11, par. 123, DL data), the method further comprising: monitoring the shared set of time and frequency resources for a first sequence of the one or more sequences representing feedback for the first data message and a second sequence of the one or more sequences representing feedback for the second data message (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal and orthogonal sequence; par. 124, 130; par. 58, same time-frequency in the NOMA system), the first sequence and the second sequence selected from the sequence pool (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal and orthogonal sequence); and receiving, from the UE of the plurality of UEs, the first sequence and the second sequence (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, transmitting the ACK/NACK with non-orthogonal and orthogonal sequence).

Regarding claim 28, LEE teaches the method of claim 16, wherein the wireless device comprises a base station (par. 132, BS), and the each of the one or more sequences is received via a respective uplink shared channel (par. 130, xPUCCH).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 10, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20190356423) in view of KISHIYAMA et al. (US 20100034076).

Regarding claim 8, LEE teaches the method of claim 1, wherein the one or more data messages comprise a first data message (fig. 11, par. 123, DL data), wherein the sequence represents feedback for the first data message (fig. 11, par. 123, ACK/NACK for the DL data), the method further comprising: selecting a sequence representing feedback for the first data message, the sequence selected from the sequence pool (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal and orthogonal sequence); and transmitting the sequence to the wireless device via the shared set of time and frequency resources (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal and orthogonal sequence).
However, LEE does not teach selecting an additional sequence from the sequence pool; and transmitting the additional sequence to the wireless device. 
But, KISHIYAMA et al. (US 20100034076) in a similar or same field of endeavor teaches selecting an additional sequence representing the first data message, the additional sequence selected from the sequence pool (par. 36, 65, random code sequences (Non-orthogonal) and orthogonal sequences); and transmitting the additional sequence to the wireless device (par. 36, 65).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KISHIYAMA in the system of LEE to add additional sequence for transmitting. 
The motivation would have been to making signal orthogonal in a wide region over multiple cells (KISHIYAMA par. 36).

Regarding claim 10, LEE teaches the method of claim 1, further comprising: receiving, from the wireless device, an indication for the UE to select a sequence for the one or more data messages (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “non-orthogonal sequence” as explained in par. 132, 137, representing the sequence pool); selecting an sequence representing feedback for the one or more data messages based at least in part on receiving the indication for the UE to select the sequences (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “sequence” as explained in par. 132, 137, representing the sequence pool; selecting a sequence from the sequence pool); and transmitting the sequence to the wireless device via the shared set of time and frequency resources (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, transmitting the ACK/NACK with non-orthogonal and orthogonal sequence).
However, LEE does not teach indication for the UE to select at least two sequences; selecting an additional sequence for the one or more data messages based at least in part on receiving the indication for the UE to select the at least two sequences; and transmitting the additional sequence to the wireless device.
But, KISHIYAMA et al. (US 20100034076) in a similar or same field of endeavor teaches receiving, from the wireless device, an indication for the UE to select at least two sequences for the one or more data messages (par. 41, 63, The radio-parameter setting unit 20 sets appropriate radio parameter groups according to the communications condition or in response to instructions from other apparatuses; par. 76, A cell identifier for identifying a cell (a cell ID), which corresponds on a one-to-one basis to a reference signal, are provided in a number amounting to the number of combinations of the random code sequence and the orthogonal code sequence); selecting an additional sequence representing for the one or more data messages based at least in part on receiving the indication for the UE to select the at least two sequences (par. 36, 65, random code sequences (Non-orthogonal) and orthogonal sequences; par. 76); and transmitting the additional sequence to the wireless device (par. 36, 65).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KISHIYAMA in the system of LEE to add additional sequence for transmitting. 
The motivation would have been to making signal orthogonal in a wide region over multiple cells (KISHIYAMA par. 36).

Regarding claim 23, LEE teaches the method of claim 16, wherein the one or more data messages for a UE of the plurality of UEs comprise a first data message (fig. 11, par. 123, DL data), the method further comprising: monitoring the shared set of time and frequency resources for a first sequence of the one or more sequences representing feedback for the first data message (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal and orthogonal sequence; par. 124, 130; par. 58, same time-frequency in the NOMA system), the first sequence selected from the sequence pool (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal and orthogonal sequence); and receiving, from the UE of the plurality of UEs, the first sequence and the second sequence (table 7, 8, par. 124, 127, 130, 136, 137, non-orthogonal and orthogonal sequence).

However, LEE does not teach a second sequence of the one or more sequences representing feedback for the first data message, the second sequence selected from the sequence pool; receiving the second sequence. 
But, KISHIYAMA et al. (US 20100034076) in a similar or same field of endeavor teaches a second sequence of the one or more sequences representing feedback for the first data message (par. 36, 65, random code sequences (Non-orthogonal) and orthogonal sequences), the second sequence selected from the sequence pool (par. 36, 65, random code sequences (Non-orthogonal) and orthogonal sequences); receiving the second sequence (par. 36, 65).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KISHIYAMA in the system of LEE to add additional sequence for transmitting. 
The motivation would have been to making signal orthogonal in a wide region over multiple cells (KISHIYAMA par. 36).

Regarding claim 25, LEE teaches the method of claim 16, further comprising: transmitting, to a UE of the plurality of UEs, an indication for the UE to select a sequence for the one or more data messages for the UE (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “non-orthogonal sequence” as explained in par. 132, 137, representing the sequence pool); monitoring the shared set of time and frequency resources for a first sequence representing feedback for the one or more data messages for the UE and a second sequence representing feedback for the one or more data messages for the UE based at least in part on transmitting the indication for the UE to select the sequence (table 7, 8, par. 130-134, a 2 bit field NoMA Codeword Index in the DCI is used to signal to the UE a “sequence” as explained in par. 132, 137, representing the sequence pool; selecting a sequence from the sequence pool); and receiving, from the UE of the plurality of UEs, the first sequence and the second sequence (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, transmitting the ACK/NACK with non-orthogonal and orthogonal sequence).
However, LEE does not teach indication for the UE to select at least two sequences; monitoring a first sequence and a second sequence based at least in part on transmitting the indication for the UE to select the at least two sequences;
But, KISHIYAMA et al. (US 20100034076) in a similar or same field of endeavor teaches receiving, from the wireless device, an indication for the UE to select at least two sequences for the one or more data messages (par. 41, 63, The radio-parameter setting unit 20 sets appropriate radio parameter groups according to the communications condition or in response to instructions from other apparatuses; par. 76, A cell identifier for identifying a cell (a cell ID), which corresponds on a one-to-one basis to a reference signal, are provided in a number amounting to the number of combinations of the random code sequence and the orthogonal code sequence); monitoring a first sequence representing for the one or more data messages for the UE and a second sequence representing for the one or more data messages for the UE based at least in part on transmitting the indication for the UE to select the at least two sequences (par. 36, 65, random code sequences (Non-orthogonal) and orthogonal sequences; par. 76); and receiving the first sequence and the second sequence (par. 36, 65).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KISHIYAMA in the system of LEE to add additional sequence for transmitting. 
The motivation would have been to making signal orthogonal in a wide region over multiple cells (KISHIYAMA par. 36).


Claim(s) 11, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20190356423) in view of LOPEZ-PEREZ et al. (US 20190230665).

Regarding claim 11, LEE teach the method of claim 1, wherein a total number of degrees of freedom between sequences of the second plurality of sequences is different than a total number of degrees of freedom between sequences of the first plurality of sequences (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, different degrees of freedom between the non-orthogonal and orthogonal sequence).
However, LEE does not explicitly teach degrees of freedom between the second plurality of sequences is less than the first plurality of sequences.
But, LOPEZ-PEREZ et al. (US 20190230665) in a similar or same field of endeavor teaches wherein degrees of freedom between the second plurality of sequences is less than the first plurality of sequences (par. 23, a number of orthogonal beams (sequences), this number depending on the number of available degrees of freedom of the network node; the more orthogonal, the more degree of freedom).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LOPEZ-PEREZ in the system of LEE to provide degree of freedom to sequences. 
The motivation would have been to suppress interference.

Regarding claim 26, LEE teaches the method of claim 16, wherein a total number of degrees of freedom between sequences of the second plurality of sequences is different than a total number of degrees of freedom between sequences of the first plurality of sequences (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, different degrees of freedom between the non-orthogonal and orthogonal sequence).
However, LEE does not explicitly teach degrees of freedom between the second plurality of sequences is less than the first plurality of sequences.
But, LOPEZ-PEREZ et al. (US 20190230665) in a similar or same field of endeavor teaches wherein degrees of freedom between the second plurality of sequences is less than the first plurality of sequences (par. 23, a number of orthogonal beams (sequences), this number depending on the number of available degrees of freedom of the network node; the more orthogonal, the more degree of freedom).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LOPEZ-PEREZ in the system of LEE to provide degree of freedom to sequences. 
The motivation would have been to suppress interference.


Claim(s) 12, 14, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20190356423) in view of JASSAL et al. (US 20210328725).

Regarding claim 12, LEE does not teach the method of claim 1, wherein the wireless device comprises a UE excluded from the plurality of UEs, and the sequence is transmitted via a sidelink shared channel.
But, JASSAL et al. (US 20210328725) in a similar or same field of endeavor teaches wherein the wireless device comprises a UE excluded from the plurality of UEs (par. 60, CUEs and TUEs), and the sequence is transmitted via a sidelink shared channel (par. 2, 142, 143, 144, sidelink (SL) transmissions between UEs using OFDM with degree of freedom).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JASSAL in the system of LEE to provide sequence in sidelink channel. 
The motivation would have been to suppress interference sidelink communication.


Regarding claim 14, LEE teaches the method of claim 1, wherein a total number of degrees of freedom between sequences of the second plurality of sequences (fig. 11, table 7, 8, par. 124, 127, 130, 136, 137, degrees of freedom between the orthogonal sequence).
However, LEE does not teach wherein a total number of degrees of freedom between sequences is associated with a retransmission capability of the wireless device.
But, JASSAL et al. (US 20210328725) in a similar or same field of endeavor teaches wherein a total number of degrees of freedom between sequences is associated with a retransmission capability of the wireless device (par. 143, additional degree of freedom with restricted small number of HARQ processes (retransmission capability) of the UE).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JASSAL in the system of LEE to provide degree of freedom to sequences based on retransmission capability. 
The motivation would have been to suppress interference as the number of HARQ processes are restricted.

Regarding claim 27, LEE does not teach the method of claim 16, wherein the wireless device comprises a UE excluded from the plurality of UEs, and each of the one or more sequences is received via a respective sidelink shared channel.
But, JASSAL et al. (US 20210328725) in a similar or same field of endeavor teaches wherein the wireless device comprises a UE excluded from the plurality of UEs (par. 60, CUEs and TUEs), and the sequence is transmitted via a sidelink shared channel (par. 2, 142, 143, 144, sidelink (SL) transmissions between UEs using OFDM with degree of freedom).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by JASSAL in the system of LEE to provide sequence in sidelink channel. 
The motivation would have been to suppress interference sidelink communication.


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US 20190356423) and KISHIYAMA et al. (US 20100034076) as applied to claim 14 above, and further in view of LOPEZ—PEREZ et al. (US 20190230665).

Regarding claim 15, LEE does not teach the method of claim 14, wherein the individual sequences of at least the second plurality of sequences are non-orthogonal to each other based at least in part on the total number of degrees of freedom being below a threshold.
But, LOPEZ—PEREZ et al. (US 20190230665) in a similar or same field of endeavor teaches wherein the individual sequences of at least the second plurality of sequences are non-orthogonal to each other based at least in part on the total number of degrees of freedom being below a threshold (par. 23, a number of orthogonal beams (sequences), this number depending on the number of available degrees of freedom of the network node which in turn depends on the number of antenna, implicitly indicating the smaller the number of degrees of freedom or antennas the more non-orthogonal beams, wherein the number of degrees of freedom or antennas at one or a threshold would maximize the non-orthogonal beams).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LOPEZ-PEREZ in the system of LEE and KISHIYAMA to provide degree of freedom to sequences. 
The motivation would have been to suppress interference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/05/2022